942 F.2d 793
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SOUTHERN PACIFIC TRANSPORTATION COMPANY, Plaintiff/Appellant,v.UNITED STATES of America, Defendant/Appellee,
No. 90-55891.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 15, 1991.Decided Aug. 28, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and KING, District Judge*.


2
MEMORANDUM**


3
The district court in a bench trial found and ruled among other things that the appellant had failed to prove that the failure to follow the Navy regulations in question regarding reporting the misbehavior of military personnel was a proximate cause of the subsequent derailing of appellant's train.   This ruling was not clearly erroneous.   See Armstrong v. United States, 756 F.2d 1407 (9th Cir.1985).


4
The judgment of the district court is AFFIRMED.



*
 Hon.  Samuel P. King, Senior United States District Court Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3